President.
Emissio feminis of itself makes not rape without actual penetration, but it is said that, as evidence of penetration, it is proper evidence on a trial for a rape. The essence of the crime is not the begetting a child, which cannot be done without emission; but the violence done to the person and feelings of the woman, which is completed by penetration, without emission. We are therefore inclined to be of lord Hale’s opinion, that the crime is sufficiently proved, when penetration is proved. If, together with penetration, *144emission must be proved, may not the ravisher prevent proof of his crime by onanism? Or is it to be expected, that the woman, especially agitated by such outrage, should be able to give explicit proof of this circumstance.

Gen. xxxviii. 9.

The jury found him not guilty.